Case 2:17-cv-06929-PA-JEM Document 200 Filed 03/14/19 Page 1 of 9 Page ID #:5270




   1   Robert P. Mosier
       Craig M. Collins, CPA
   2   MOSIER & COMPANY, INC.
       3151 Airway Avenue, Suite A-1
   3   Costa Mesa, California    92626
       Telephone:     (714) 432-0800
   4   Facsimile:     (714) 432-7329
   5   E-Mail: Rmosier@Mosierco.com

   6   Court Appointed Receiver and Monitor (“Fiduciary”)

   7
   8                                     UNITED STATES DISTRICT COURT
   9
                                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       SECURITIES AND EXCHANGE  )                       Case No: CV 17-6929 PA (JEMx)
  12   COMMISSION,              )
                                )                       Assigned for all purposes to the
  13            Plaintiff,      )                       Honorable Percy Anderson
                                )
  14   vs.                      )
                                )
  15   EDWARD CHEN,             )                       RESPONSE TO OBJECTION TO THE
                                )                       FIDUCIARY’S FINAL ACCOUNT &
       JEAN CHEN,               )
  16   HOME PARADISE INVESTMENT )                       REPORT & REQUEST TO PAY FINAL
       CENTER, LLC,             )                       FEES & COSTS. DECLARATION OF
  17   GH INVESTMENT LP,        )
       GH DESIGN GROUP, LLC,    )                       THE FIDUCIARY.
  18   GOLDEN GALAXY, LP AND    )
       MEGA HOME, LLC,          )
  19                            )
                Defendants.     )                       Date: April 8, 2019
  20                            )                       Time: 1:30 PM
                                )
  21                            )                       CTRM: 9A, 350 W. 1st ST. LA
                                )
  22
  23          Robert P. Mosier in his role as Receiver for GH Investments LP (“GHI”)
  24   and related entities and as Monitor for Home Paradise Investments Center,
  25   LLC Golden Galaxy LP and Mega Home, LLC (“GG-80”) and related entities
  26   (collectively “Fiduciary”), respectfully presents this response (“response”) to
  27   the objections filed by Defendants Jean and Edward Chen regarding the
  28   Fiduciary’s Final Account and Report (“FAR”).
       HPIC FAR Response Objection 3-14-19 Final.docx      1                           3/14/2019
       11:39 AM

                  Fiduciary’s Response to Opposition to the Final Account and Report
Case 2:17-cv-06929-PA-JEM Document 200 Filed 03/14/19 Page 2 of 9 Page ID #:5271




   1             The response has four sections:                  A. Overview of the Case; B. The
   2   Mandate of the U.S. Code; C. Expanded Discussion; and D. Summary.
   3                                             A. OVERVIEW OF THE CASE
   4             1.         Filing        the      Complaint:     The   Securities   and   Exchange
   5   Commission (“SEC”) filed its complaint in mid-September 2017 against the
   6   Defendants alleging fraudulent conduct and violation of federal securities
   7   laws in connection with two separate EB-5 projects sponsored by the U.S.
   8   Citizenship and Immigration Service: GHI was an alleged home remodeling
   9   center and warehouse; and GG-80, is an eighty-unit condo construction
  10   project in Koreatown.
  11             2.         Initial Appointment of the Receiver:           On September 20, 2017,
  12   the Court appointed Robert P. Mosier as interim Receiver over the
  13   Defendants and their various entities.                    At the preliminary injunction hearing
  14   and by stipulation between the SEC and the Defendants, the Receiver was
  15   confirmed as the Permanent Receiver over GHI and as the Monitor over
  16   most of the other entities.
  17             3.         Settlement:             On November 28, 2018 (DK 189) the SEC and the
  18   Defendants settled the matter (the “November 28th settlement”) by the
  19   Defendants consenting, on a neither admit nor deny basis, to the imposition
  20   of permanent injunctions against them, enjoining their future violation of the
  21   federal securities laws alleged in the complaint, and ordering them to pay,
  22   on a joint and several basis, $24,655,000 in disgorgement, together with
  23   prejudgment interest of $1,173,098, for a total of $25,828,098. Defendants
  24   Edward and Jean Chen each were further ordered to pay a civil penalty in
  25   the amount of $1,077,500.                          All of the filings in this case, including
  26   Defendants’ consents and judgments, are part of the Court’s docket and all
  27   are available to the public.                     These developments (the foundation for the
  28   settlement) typically create important disclosures for the FAR and notice.
       HPIC FAR Response Objection 3-14-19 Final.docx              2                           3/14/2019
       11:39 AM

                  Fiduciary’s Response to Opposition to the Final Account and Report
Case 2:17-cv-06929-PA-JEM Document 200 Filed 03/14/19 Page 3 of 9 Page ID #:5272




   1             4.         Redirection of the Fiduciary:             The November 28th settlement
   2   redirected the Fiduciary to no longer be a monitor or receiver. Instead, the
   3   Fiduciary was assigned the task of Distribution Agent to first receive the
   4   proceeds from the sale of the GG-80 condos and later disburse the funds to
   5   the victims with 100% restitution including interest and administrative fees
   6   (activities that may occur in the future – late 2019 through 2020).
   7                                          B. THE MANDATE OF U.S. CODE
   8             5.         28 U.S. Code §3103(g)(1)–(3).             This code section dictates that
   9   a Receiver “shall” file a final accounting and seek payment of final fees.                 The
  10   November 28 settlement is silent on this issue.                       While the Fiduciary is
  11   redirected to be a Distribution Agent, there is no conflict or prohibition to
  12   prepare, file and notice the FAR.                  The FAR notice is required to put all who
  13   did business with the Fiduciary on notice that he is seeking dismissal and
  14   surrender of funds.                   If a vendor or party has a problem, it must be raised in
  15   concert with the FAR hearing; otherwise, no objection equals res judicata.
  16             6.         Payment of Fees:            Since the U.S. Code requires a Fiduciary to
  17   file a FAR, surely it is anticipated that the Fiduciary should be compensated
  18   for his efforts. In over 635 court appointments over the past 35 years, FARs
  19   have always been filed at the conclusion of a court-appointed assignment
  20   and reasonable fees have routinely been approved and ordered paid.                             In
  21   this case, the fees sought are $39,949.96 with a blended hourly rate of
  22   $168.98.           The fees as a percent of cash held is 0.5% or one half of one
  23   percent.          Recall that the Fiduciary is currently holding roughly $7.5 million.
  24             7.         Detail of the Fees:         The FAR presents an overview and detailed
  25   timeslips of activities for December 2018 to the end of the required Fiduciary
  26   tasks.         Fees were incurred to prepare 2018 tax related items including
  27   1099s for which the Fiduciary is personally responsible.                         Preparing a
  28   detailed accounting, the report and notices account for the rest of the fees.
       HPIC FAR Response Objection 3-14-19 Final.docx             3                           3/14/2019
       11:39 AM

                  Fiduciary’s Response to Opposition to the Final Account and Report
Case 2:17-cv-06929-PA-JEM Document 200 Filed 03/14/19 Page 4 of 9 Page ID #:5273




   1             8.         Preservation of the Distribution Agent’s Set Aside: The $50,000
   2   set aside is for the Distribution Agent’s future fees and not to be used to pay
   3   fees to conclude the Fiduciary’s duties as a receiver/monitor.                      The future
   4   activities of the Distribution Agent will commence once monies are being
   5   received from the GG-80 condo sales in late 2019 through 2020.
   6                                              C. EXPANDED DISCUSSION
   7             9.         Scope of the Notice to the Contested Monitor Entities:                  The
   8   Fiduciary followed standard protocol to notice the FAR: (a) all 45 investors in
   9   the two EB-5 projects, (b) all who received payment from either the Receiver
  10   or Monitor and (c) interested parties.                       For just the entities with monitor
  11   oversight, 772 checks totaling $3.3 million were issued to 186 entities.                     The
  12   186 recipients include vendors, employees and subcontractors.                                The
  13   Monitor issued several hundred checks at the request of the Defendants
  14   because the Defendants were unable to open bank accounts for the GG-80
  15   entities and the construction lender frequently held funds.                      Without these
  16   Monitor payments, the GG-80 project would have stalled.                       With notice of the
  17   FAR, the Monitor’s liability is capped with res judicata as described above.
  18             10.        Discussions and Meeting with Defense Counsel:                 In addition,
  19   the Defendants and their counsel cannot be surprised by the Fiduciary’s filing
  20   of a FAR and his request for compensation for filing that report and for
  21   concluding his activities as a receiver/monitor in this case.                           In late
  22   December and early January, it was repeatedly discussed in both emails and
  23   in telephone conversations with defense counsel and counsel for the SEC
  24   that it was the Fiduciary’s intention to file a FAR, as required by statute. The
  25   SEC concurred in the Fiduciary’s position that a FAR was required to be filed,
  26   as it is in every case involving the appointment of a receiver.                   As such, it is
  27   inaccurate to state that the parties did not meet and confer on this issue prior
  28   to the filing of the FAR.                    See email chain attached as Exhibit “A.”
       HPIC FAR Response Objection 3-14-19 Final.docx               4                           3/14/2019
       11:39 AM

                  Fiduciary’s Response to Opposition to the Final Account and Report
Case 2:17-cv-06929-PA-JEM Document 200 Filed 03/14/19 Page 5 of 9 Page ID #:5274




   1                                                    D. SUMMARY
   2             11.        FAR and Fees:               The FAR is mandated by 28 U.S. Code
   3   §3103(g)(1)–(3).                 Correspondingly, the Fiduciary is entitled to be paid fees
   4   for the preparation of the mandated FAR.
   5             12.        Notice:         Proper procedure/protocol requires that those who did
   6   business with the Fiduciary receive notice of these proceedings in order to
   7   allow them to bring forward any claims or in the alternative, such claims are
   8   barred in the future under the concept of res judicata.
   9
  10                           Amended Prayer:            For all of these reasons, your Fiduciary
  11   requests that the Court overrule the objections and approve the FAR and fee
  12   request as presented.
  13   Date:        March 14, 2019
  14
  15
  16                                                     __________________________
  17                                                     Robert P. Mosier, Fiduciary
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       HPIC FAR Response Objection 3-14-19 Final.docx            5                         3/14/2019
       11:39 AM

                  Fiduciary’s Response to Opposition to the Final Account and Report
Case 2:17-cv-06929-PA-JEM Document 200 Filed 03/14/19 Page 6 of 9 Page ID #:5275




   1                                         DECLARATION OF THE FIDUCIARY
   2          I, Robert P. Mosier, declare and affirm as follows; I am the duly
   3   appointed Receiver/Monitor (“Fiduciary”) in the above matter.                   I have
   4   firsthand knowledge of the facts and figures recited herein.
   5          I have personally prepared this response to the objections filed by
   6   Defense Counsel.                       The facts and circumstances described herein are
   7   accurate to the best of my knowledge and belief.
   8          I declare that this declaration was signed by me on the 14th day of March
   9   2019 in Costa Mesa, CA.
  10
  11
  12                                                    __________________________
  13                                                    Robert P. Mosier,
                                                        Fiduciary
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       HPIC FAR Response Objection 3-14-19 Final.docx             6                     3/14/2019
       11:39 AM

                  Fiduciary’s Response to Opposition to the Final Account and Report
Case 2:17-cv-06929-PA-JEM Document 200 Filed 03/14/19 Page 7 of 9 Page ID #:5276




                             EXHIBIT “A”
        Case 2:17-cv-06929-PA-JEM Document 200 Filed 03/14/19 Page 8 of 9 Page ID #:5277
          7

Robert Mosier

From:                Searles, Donald <SearlesD@sec.gov>
Sent:                Tuesday, January 15, 2019 12:24 PM
To:                  Morgan, Nicolas; Robert Mosier
Cc:                  Edward Gartenberg; Milena Dolukhanyan
Subject:             RE: Stipulation for Distributions from Distribution Agent


Nick, 

Stripped of the additions, I think the intent of this stip becomes misleading.  The final sentence, “Mr. Mosier’s ongoing 
role in this matter [sic] limited to the powers and duties of Distribution Agent as explicitly provided in the Distribution 
Order,” does not accurately set forth the SEC’s position.  I agree with Bob, that a final report is necessary per 28 USC 
3013(g), and there is the issue of the tax returns.  Perhaps you can speak to your clients so that we have a 
comprehensive understanding of Bob’s limited role going forward, and a stipulation that reflects that comprehensive 
agreement.  

Don 

From: Morgan, Nicolas [mailto:nicolasmorgan@paulhastings.com]
Sent: Monday, January 14, 2019 4:12 PM
To: Searles, Donald; Robert P. Mosier (rmosier@mosierco.com)
Cc: Edward Gartenberg; Milena Dolukhanyan
Subject: Stipulation for Distributions from Distribution Agent

Thanks, Don and Bob. 

I wanted to limit this stip/order to the three issues we agree on right now.  With that in mind, I’ve stripped out the 
additions about the FAR and taxes, which we need to discuss further with our clients.   

Please let us know your thoughts on the streamlined attachment. 

In the meantime, I’ll have a look at Bob’s numbers on the expenses relating to the taxes and FAR and circle back. 

Oh, and a point of clarification:  what should happen to the small remainder of funds left in the Home Paradise account 
after Tzeng is paid? 

Thank you, 

Nick 




____________________________________________________________________________ 
                        Nicolas Morgan | Partner
                        Paul Hastings LLP | 515 South Flower Street, Twenty-Fifth Floor, Los Angeles, CA
                        90071 | Direct: +1.213.683.6181 | Main: +1.213.683.6000 | Fax: +1.213.996.3181 |
                        nicolasmorgan@paulhastings.com | www.paulhastings.com  



                                                              1
                                                                                                     EXHIBIT A 7
     Case 2:17-cv-06929-PA-JEM Document 200 Filed 03/14/19 Page 9 of 9 Page ID #:5278

 1                                     PROOF OF SERVICE
 2
       I am over the age of 18 years and not a party to this action. My business address is:
 3
             Mosier & Company, Inc.
 4           3151 Airway Avenue, Suite A-1, Costa Mesa CA 92626
             Telephone No. (714) 432-0800; Facsimile No. (714) 432-7329
 5
       On March 14, 2019 I caused to be served the documents entitled
 6
       FIDUCIARY’S RESPONSE TO OPPOSITION TO THE FAR on all the
 7     parties to this action addressed as stated on the attached service list:

 8     ☐ OFFICE MAIL: By placing in sealed envelope(s), which I placed for collection
       and mailing today following ordinary business practices. I am readily familiar with this
 9     company’s practice for collection and processing of correspondence for mailing; such
       correspondence would be deposited with the U.S. Postal Service on the same day in the
10     ordinary course of business.
11     ☐ PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s), which I
12     personally deposited with the U.S. Postal Service. Each such envelope was deposited
       with the U.S. Postal Service at Costa Mesa, California, with first class postage thereon
13     fully prepaid.

14     ☐ EXPRESS U.S. MAIL: Each such envelope was deposited in a facility regularly
       maintained at the U.S. Postal Service for receipt of Express Mail at Costa Mesa,
15     California, with Express Mail postage paid.
16     ☐ ELECTRONIC MAIL: By transmitting the document by electronic mail to the
17
       electronic mail address as stated on the attached service list.

18
       ☒ E-FILING: By causing the document to be electronically filed via the Court’s
       CM/ECF system, which effects electronic service on counsel who are registered with
19     the CM/ECF system.

20     ☐ FAX: By transmitting the document by facsimile transmission. The transmission
       was reported as complete and without error.
21
                    I declare under penalty of perjury that the foregoing is true and correct.
22

23
                                                     _____________________________________
24     Date: March 14, 2019                          Kristina Godinez
25

26
